DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments filed on 07/13/2020 wherein: claims 1, 3-5, 14, 17, 18, 21, 23-25, and 28 were amended and no new claims were added. Accordingly, claims 1-5, 14-26, and 28 are pending. 
Response to Arguments
Applicant's arguments filed 07/13/2021 with respect to the 112(b) rejections of claims 1, 14, 28 (when the remote control starts), 4, 5, 17, 18, and 20 have been fully considered and they are persuasive. Therefore, the 112(b) rejections for those claims have been withdrawn. On the other hand, applicant’s arguments with respect to the 112(b) rejections of claims 3, 16, 24, and 25 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended limitations, as shown in the 112(b) rejection below. 
In response to applicant’s argument filed on 07/13/2021, that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). (See 103 rejection below).
Applicant's arguments filed on 07/13/2021 with respect to the 103 rejections in view of Ross and Palmer have been fully considered but they are not persuasive. The applicant argues that the cited . 
Thus, the examiner respectfully disagrees with the applicant’s arguments and it is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim 24 recites leaving the playback speed at a “default” speed for a section which is considered of importance to the operator. However, the specification (particularly pages 5 and 12), discuss the situation when the playback speed is left at a “normal” speed. Therefore, the claims fail to be clearly supported by the specification, and thus are rejected for failing their written description requirement. 
Claim 25 recites, “remove vehicle data of a time period which is considered of being below a threshold level of importance for the operator”. However, although pages 3 and 5 of the specification recite a certain time period that is of “less importance” for the operator, the specification does not provide support for the comparison between the time period recited herein and a threshold level of importance. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 16, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 16 recite , “the need for manual assistance” and then recites, “a need for remote control of the vehicle”. These limitations are indefinite because it is unclear how or whether the need for manual assistance is the same as or different from the need for remote control. In other words, it is 
Claim 24 recites, “default speed”. However, this term is considered indefinite because the term “default” is undefined or unspecified by the claim. In other words, it is unclear what basis renders this speed normal and compared to what speed is this speed considered default. 
Claim 25 recite, “a time period below a threshold level of importance”. This limitation is indefinite, because it compares two entities of different categories to each other (i.e. compares time period to a threshold level of importance). For example, if the time period is 5 seconds, it is unclear how these 5 seconds could compare to a specific level of importance, when the level of importance is undefined, specified, or doesn’t have a defined scale of measurement (is the level of importance an ordinal or nominal entity). This renders the claim scope indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14-19, 22-26, and 28 rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (“Ross”; US 9494439 B1) in view of Palmer et al. (“Palmer”; US 20150105934 A1).
Regarding claims 1, 14, and 28, Ross discloses a method for enabling remote control of a vehicle (Col. 33, Lines 34-36; Fig. 13) with autonomous propulsion capability (Col. 33, Lines 34-36; Fig.1), the method being performed by a vehicle data provider (Fig. 1, AVS 100; Col. 4, Lines 29-34) and comprising: 
detecting a need for manual assistance of the vehicle by an operator being remote from the vehicle (Col. 33, Lines 64-67: “an event or condition, an object, event or condition”; Col. 34, Line 1: “request assistance from a remote source”; Lines 10-12, Fig. 13).
obtaining a stream of vehicle data, the vehicle data relating to a time prior to when remote control of the vehicle by the operator starts (Col. 33, Lines 52-56: Step 1310; Col. 34, Lines 13-18: “sensor information to enable the human operator to see what is occurring on the roadway”, “communicating information to the remote service”);
enabling remote control of the vehicle by the operator (Col. 34, Lines 44-54: Step 1350; Fig. 13).
However, although Ross discloses the sensor information is selected, filtered, and or prioritized based on the event, object or condition affecting the operation of the vehicle (Col. 34, Lines 19-21); it does not specifically  state modifying the vehicle data, comprising adjusting a duration of playback of the vehicle data; providing the modified vehicle data for playback to the operator; providing, once the playback of modified vehicle data has ended, vehicle data in real-time to the operator. 
On the other hand, Palmer teaches modifying the vehicle data ([0050], which comprises adjusting a duration of playback of the vehicle data ([0050]: “fast-forward” for example); providing the modified vehicle data for playback to the operator ([0043]); providing, once the playback of modified vehicle data has ended ([0053]: “timeline replay instant”; Fig. 2), vehicle data in real-time to the operator ([0042]; [0052]: “timeline control object adapted to match the extent of a time period of a specific event under replay”). 
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the Ross reference to include features of the Palmer that 
Regarding claims 2 and 15, Ross discloses the vehicle data comprises a video stream captured by a camera of the vehicle (Col. 5, Lines 49-52; Col. 34, Lines 16-18: one or more multiple cameras; Col. 35, Line 60).
Regarding claims 3 and 16, Ross discloses:
the vehicle data provider forms part of the vehicle (Fig. 1: AVS 100 within autonomous vehicle 101);
detecting the need for manual assistance comprises receiving an estimated takeover position (Pstart) where a need for remote control the vehicle is expected (Fig. 1, Location Detection 107 among sensor system collecting sensor information regarding an event or condition as explained in independent claims above). 
However, Ross does not specifically state adapting operation of the vehicle such that the vehicle is expected to arrive at the estimated takeover position based on a time when the playing back of the modified vehicle data has ended.
On the other hand, Palmer teaches adapting operation of the vehicle such that the vehicle is expected to arrive at the estimated takeover position based on a time when the playing back of the modified vehicle data has ended ([0042]: “synchronization of information”, playback of vehicle data is synchronized with the operation of the vehicle; [0050]-[0051]: the length (start and end time) of the playback may be controlled, normalized, or auto-adjusted to match a certain event period, which in this 
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the Ross reference and include the features in Palmer reference and synchronize the arrival position with the time when the playing back of the modified data has ended. This will enable the user to better understand the cause of the event, the outcome of the event, road and/or other environmental conditions during the event, and/or other information related to the event, as disclosed by Palmer ([0039]).
Regarding claims 4 and 17, Ross discloses the adapting operation comprises adapting an operation speed of the vehicle when this is possible.  (Col. 36, Lines 36-42).
However, Ross does not specifically state the adapting operation comprises still expecting the vehicle to arrive at the takeover position based on the time when the playing back of the modified vehicle data has ended.
However, Palmer teaches adapting operation comprises still expecting the vehicle to arrive at the takeover position based on the time when the playing back of the modified vehicle data has ended ([0050]; [0051]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the Ross reference and include the features in Palmer reference that adapt an operation and still expect the vehicle to arrive at the takeover position based on the time when the playing back of the modified vehicle data has ended. Doing this provides an improved ease of controlling the vehicle, while playing back vehicle event record data, as disclosed by Palmer ([0050]).
Regarding claims 5 and 18, Ross discloses the detecting the need for manual assistance is based on detecting a traffic exception in a navigation route of the vehicle, and wherein the takeover position is 
Regarding claim 19, Ross discloses modifying the vehicle data comprise set a start time of the vehicle data based on the takeover position (Col. 21, Lines 35-40).
Regarding claim 22, Ross discloses the vehicle data further comprises any one or more of an audio stream, haptic data stream, vehicle speed, vehicle position, vehicle conditions, road conditions, traffic conditions, road accidents, and construction zones ( Col. 5, Lines 45-60; Col. 9, Lines 55-56; Col. 31, Lines 5-10).
Regarding claim 23, Ross does not specifically state the modifying the vehicle data comprise increasing a playback speed for at least part of the vehicle data.
Palmer teaches modifying the vehicle data comprise increase a playback speed for at least part of the vehicle data ([0053]-[0054]: “fast forward”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current invention to modify the Ross reference and include the features of the Palmer reference such that modifying the vehicle data includes increasing the playback speed of the vehicle data. This will enable the operator to fast-forward the vehicle data when the information contained in the vehicle data is not useful for him, providing more efficient control of the vehicle data.
Regarding claim 24, Ross does not specifically state modifying the vehicle data comprise leaving the playback speed at default speed for a section, which is considered of importance for the operator.

It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current invention to modify the Ross reference and include the features of the Palmer reference such that modifying the vehicle data includes leaving the playback speed at normal speed for a section which is considered of more importance for the operator. This will enable the operator to better control the playback speed of the vehicle data when the information contained in the vehicle data is useful for him.
Regarding claim 25, Ross does not specifically state modifying the vehicle data comprise removing vehicle data of a time period which is considered of being below a threshold level of importance for the operator.
However, Palmer teaches modifying the vehicle data comprise removing vehicle data of a time period which is considered of being below a threshold level of importance for the operator ([0053]; [0054]; [0055]: advance timeline in fixed time intervals allowing skipping/removal of certain vehicle data).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current invention to modify the Ross reference and include the features of the Palmer reference such that modifying the vehicle data includes removing vehicle data of a certain time period which is considered of less importance for the operator. This will enable the operator to better control the playback of the vehicle data by skipping data when the information contained in the vehicle data is not relevant for him.
Regarding claim 26, Ross does not specifically state modifying the vehicle data comprise modifying the vehicle data based on a state of the operator.

It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current invention to modify the Ross reference and include the features of the Palmer reference such that modifying the vehicle data is based on the state of the operator. This will enable the operator to better control the playback of the vehicle data depending on how much the information contained in the vehicle data is relevant or useful to him.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ross and Palmer, in further view of Fairfield et al. (“Fairfield”; US 2015248131 A1)
Regarding claim 20, Ross does not specifically state obtaining an indication of an availability time when the operator is available based on receiving information regarding an expected time when the operator becomes available to assist the vehicle; and wherein adapting the operation of the vehicle comprise to also consider the indication of the availability time.
However, Fairfield teaches obtain an indication of an availability time when the operator is available based on receiving information regarding an expected time when the operator becomes available to assist the vehicle; and wherein adapting the operation of the vehicle also considers the indication of the availability time [0026].
It would have been obvious for someone with ordinary skill in the art before the filing date of the current application, to modify the Ross reference to include the features of the Fairfield reference and take an indication of the availability of the operator into consideration for adapting the operation of the vehicle. Doing so, would ensure a remote assistor is available to provide assistance when needed, as disclosed by Fairfield ([0026]).
Regarding claim 21, Ross in view of Palmer do not specifically state adapting operation of the vehicle comprise adapting the operation of the vehicle based on a state of the operator.

It would have been obvious for someone with ordinary skill in the art before the filing date of the current application, to modify the Ross reference to include the features of the Fairfield reference and adapt the operation of the vehicle based on the state of the operator. Doing so, would ensure the capability of the operator to provide assistance when needed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/JESS WHITTINGTON/Examiner, Art Unit 3669